Morgan, J.
The relator, it appears, is the owner of a house and lot of ground within the corporate limits of this city, in which she resides. Upon her own lot she caused a high fence to be erected, which prevents her house and premises from being overlooked by her neighbor, Parle. For exercising what she considered this act of ownership Parle brought suit against her for five hundred dollars damages, for which he had judgment. From this judgment the relator asked for an appeal to this court, which was refused, on the ground that the sum claimed in Parle’s petition does not come within our appellate jurisdiction.
In our opinion the claim he presents is not one exclusively for an insignificant sum of money. It is the assertion of a right which con■cerns the ownership of property and its enjoyment. It is to be deci*622sive of the question whether or no the proprietor of a house can protect-himself and his family from public view, and their interior domestic-life from the, perhaps, impertinent overlooking of his neighbor^, whether he must have his family subjected to view the behavior of his neighbor in his own house, however scandalous such behavior may be, whenever they go to their windows, with the alternative of being completely blocked out from air and light; whether, in short, a man may enjoy in peace and comfort what he has acquired by toil.
It involves, also, the right of the owner to build a wall on his own property, for his own profit or convenience, without incurring the obligation of paying damages therefor. It may. indeed, and in many cases certainly would, involve the entire value of the property upon-which the wall or fence is built.
When, therefore, Parle attacked Mrs. D’Arcy because she exercised this right, he put at issue something which involved a larger interest than five hundred dollars. In point oí fact he set up a revolving claim for five hundred dollars, to be prosecuted against his neighbor as often as the first one should be satisfied, or as long as she prefers her privacy to his scrutiny. The rights of property, its use and enjoyments, are-of too much consequence to be thus trifled with.
Let the rule be made peremptory.